IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-54,480-02, WR-54,480-03, WR-54,480-04, WR-54,480-05,
                           WR-54,480-06, & WR-54,480-07


                          EX PARTE ROY GUZMAN JR, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. 16-06-12012-CR, 17-08-12519-CR, 17-08-12518-CR, 17-05-12408-CR,
        16-05-11963-CR, & 17-08-12517-CR IN THE 38TH DISTRICT COURT
                           FROM MEDINA COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted in six different cases: two manufacture/delivery of a controlled

substance, one possession of a firearm by a felon, two aggravated assault against a public servant,

and one engaging in organized criminal activity. He was sentenced to twenty years’ imprisonment

for each manufacture/delivery offense, twenty years’ imprisonment for the possession of a firearm

offense, sixty years’ imprisonment for one of the aggravated assault offenses, fifty-five years’

imprisonment for the other aggravated assault offense, and twenty-five years’ imprisonment for the

engaging offense. The Fourth Court of Appeals dismissed his appeals for want of jurisdiction.
                                                                                                        2

Guzman v. State, Nos. 04-19-00678-CR, 04-19-00679-CR, 04-19-00680-CR, 04-19-00681-CR, 04-

19-00682-CR, & 04-19-00683-CR (Tex. App.—San Antonio, Dec. 18, 2019) (not designated for

publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         In six almost identical applications, Applicant contends that he was denied his right to an

appeal in each of these six cases because trial counsel, among other things, failed to timely file a

notice of appeal. Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Axel,

757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App. 2003).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall

determine if Applicant is represented by counsel, and if not, whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law as to whether Applicant

had a right to appeal the instant convictions, and if so, whether he was denied his right to an appeal

because trial counsel was ineffective. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claim.

         The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:March 9, 2022
Do not publish